 



Exhibit 10.22
EMPLOYEE SEVERANCE AGREEMENT
     This EMPLOYEE SEVERANCE AGREEMENT (“Agreement”) is entered into by and
between Roadhouse Grill, Inc., a Florida corporation (“Company”) and Ayman Sabi
(“Employee”) as of the 8th day of August, 2005 (“Effective Date”).
     WHEREAS, Employee is currently employed as the President and Chief
Executive Officer of the Company; and
     WHEREAS, Company desires to provide Employee with an incentive to remain
with the Company if concerns arise over a possible change in control.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

  1.   Effect of Termination; Participation in Compensation Plan.

  a.   Termination of Employee Employment. If the Employee is terminated without
Cause (as defined in Section 2 below) or if the Employee resigns for any reason,
within 12 months after a Change of Control (as defined in Section 2 below),
then: (i) the Company shall pay to Employee an amount equal to 1.5 times his
current salary (currently $324,455 per annum, including housing costs of $60,000
and Company required retirement plan contributions of $33,898), 2/3 of which
shall be paid on the date that is three (3) business days after the date of
Employee’s termination from the Company and the balance of which shall be paid
over the six month period following the Employee’s termination when and as the
same would have been due and payable to Employee but for such termination,
(ii) all health benefits in which Employee was entitled to participate at any
time during the 12 month period prior to the date of termination shall continue
to be provided to Employee until the earliest to occur of 24 months after the
date of termination, the Employee’s death or the date on which Employee becomes
covered by a comparable health benefits plan of a subsequent employer; provided,
however, that if Employee’s continued participation in any health benefit plan
of the Company is prohibited, the Company will arrange to provide Employee with
benefits substantially similar to those which Employee would have been entitled
to receive under such plan for such period on a basis which provides Employee
with no additional after tax cost, (iii) the Company shall pay Employee for any
unused vacation time that has been earned for all full and partial years of
employment; (iv) all Company stock option grants, restricted stock grants or
other equity grants held by Employee at the date of termination will immediately

1



--------------------------------------------------------------------------------



 



      vest and such securities, to the extent they are options to purchase
equity of the Company, will remain exercisable for the lesser of the unexpired
term of the option without regard to the termination of Employee’s employment or
twenty-four (24) months from the date of termination of employment, (v) the
Company shall pay all termination charges with respect to the transfer of
Employee’s funds to his SERP Plan (collectively, the “Special Termination
Payments”), and (vi) the Company shall continue to provide Employee with a
leased vehicle for twenty-four (24) months following the employment termination
date. Notwithstanding the foregoing, if a Change of Control occurs in connection
with a transaction in which the Company’s shareholders are being paid
consideration in return for their shares (whether such transaction is a sale of
more than a majority of the Company’s outstanding shares, a merger of the
Company with or into another company in which the existing shareholders of the
Company receive cash in exchange for their shares, or a sale of all or
substantially all of the Company’s assets and a subsequent liquidation of the
Company in which the Company’s shareholders receive a liquidating distribution
in return for their shares), then the total due under (i) above shall be paid in
full within three days after Employee’s termination from the Company. Further,
if in connection with such transaction the net cash payment made or to be made
to the Company’s shareholders is not less than $0.80 per share, then the
multiplier used to calculate the payment required under (i) above shall increase
from 1.5 times to 2.0 times.     b.   The Employee shall be designated as a
participant in the Company’s 2005 Special Incentive Compensation Plan.

  2.   Definitions.

  a.   Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred as of the first day that any one or more of
these conditions shall have been satisfied:

  i.   any “person” (as such term is defined in sections 13(d)(3) and 14(d)(3)
of the Exchange Act), other than the Company, any majority owned subsidiary of
the Company, any compensation plan of the Company, any majority owned subsidiary
of the Company, or Berjaya Group (Cayman) Limited or any subsidiary thereof,
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 30%
of the combined voting power of the Company; or     ii.   if, during the Term
(as defined below) of this Agreement, one or more directors are appointed or
elected to the Company’s Board of Directors (“Board”) and any of such new
directors are

2



--------------------------------------------------------------------------------



 



      not either: (a) appointed to the Board by a vote that includes the
affirmative vote approving such director nominee of at least 75% of the
directors who are serving on the Board as of the date of this Agreement, or
(b) elected to the Board by a vote (or action by written consent) of the
requisite percentage of shareholders required to elect such nominees for
election to the Board under circumstances where the slate of nominees that is
elected to the Board is affirmatively proposed for election to the Board by the
affirmative vote of at least 75% of the directors who are serving on the Board
at the date of this Agreement, or     iii.   the shareholders of the Company
approve (1) a reorganization, merger, or consolidation with respect to which
persons who were the shareholders of the Company immediately prior to such
reorganization, merger, or consolidation do not immediately thereafter own more
than 30% of the combined voting power entitled to vote generally in the election
of the directors of the reorganized, merged or consolidated entity; (2) a
liquidation or dissolution of the Company; or (3) the sale of all or
substantially all the assets of the Company or of a subsidiary of the Company
that accounts for more than 66 2/3% of the consolidated revenues of the Company,
but not including a reorganization, merger, or consolidation of the Company.
Notwithstanding the foregoing, the term “Change in Control” shall not include
any reorganization or liquidation that occurs under the Bankruptcy Code.

  b.   Termination Without Cause. A termination without Cause shall be defined
as a termination of Employee’s employment with the Company in a situation which
is not deemed a termination for Cause. For purposes of this Agreement, Cause
shall be defined to mean (i) Employee’s conduct that would constitute under
federal or state law either a felony or a misdemeanor involving moral turpitude,
or a determination by the Board, after consideration of all available
information and following the procedures set forth below, that Employee has
willfully violated Company policies or procedures involving discrimination,
harassment, alcohol or substance abuse, or work place violence causing material
injury to the Company, (ii) Employee’s actions or omissions that constitute
fraud, dishonesty or gross misconduct, (iii) Employee’s knowing and intentional
breach of any fiduciary duty that causes material injury to the Company, or
(iv) Employee’s inability to perform his material duties, after reasonable
notice and an opportunity to resolve the issues, due to alcohol or other
substance abuse. Notice of any termination for Cause shall be given to the
Employee in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate

3



--------------------------------------------------------------------------------



 



      the Employee for Cause. Further, upon a determination by the Company that
Cause exists to terminate the Employee, the Company shall cause a special
meeting of the Board to be called and held at a time mutually convenient to the
Board and Employee, but in no event later than ten (10) business days after
Employee’s receipt of the notice that the Company intends to terminate the
Employee for Cause. Employee shall have the right to appear before such special
meeting of the Board with legal counsel of his choosing to refute such
allegations and shall have a reasonable period of time to cure any actions or
omissions which provide the Company with a basis to terminate the Employee for
Cause (provided that such cure period shall not exceed 30 days). A majority of
the members of the Board must affirm that Cause exists to terminate the
Employee. No finding by the Board will prevent the Employee from contesting such
determination through appropriate legal proceedings provided that the Employee’s
sole remedy shall be to sue for damages, not reinstatement, and damages shall be
limited to those that would be paid to the Employee if he had been terminated
without Cause. In the event the Company terminates the Employee for Cause, the
Company shall only be obligated to continue to pay in the ordinary and normal
course of its business to the Employee his current Salary plus any other earned
but unpaid compensation, including unpaid bonuses, plus accrued but unused
vacation time through the termination date and the Company shall have no further
obligations to Employee from and after the date of termination.

     3. Confidentiality; Non-Competition. In the event that Employee’s
employment is terminated pursuant to Section 2 of this Agreement and Employee
receives the Special Termination Payments, Employee agrees that following the
termination of Employment:

  a.   Employee shall, for so long as such information remains non-public,
(i) hold in confidence and refrain from disclosing to any other party all
information, whether written or oral, tangible or intangible, of a private,
secret, proprietary or confidential nature, of or concerning the Company or any
of its subsidiaries or affiliates and their business and operations, and all
files, letters, memoranda, reports, records, computer disks or other computer
storage medium, data, models, or any photographic or other tangible materials
containing such information (“Confidential Information”), including, but not
limited to, any sales, promotional, or marketing plans, programs, techniques,
practices or strategies, any expansion plans (including existing and entry into
new geographic and/or product markets), and any customer lists; (ii) take all
precautions necessary to ensure that the Confidential Information shall not be,
or be permitted to be, shown, copied, or disclosed to third parties, without the
prior written consent of the Company or any of its subsidiaries or affiliates;
and (iii) observe all security policies

4



--------------------------------------------------------------------------------



 



      implemented by the Company or any of its subsidiaries or affiliates with
respect to the Confidential Information. In the event that the Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, the Employee shall provide the Company or
any of its subsidiaries or affiliates with prompt notice of such request or
order so that the Company or any of its subsidiaries or affiliates may seek to
prevent disclosure. In addition to the foregoing, the Employee shall not, at any
time, libel, defame, ridicule, or otherwise disparage the Company;     b.  
Employee shall not, for a period of twelve (12) months following the termination
of employment, for any reason, (i) disparage the Company or any of its
subsidiaries or affiliates to any supplier or vendor of the Company or any of
its subsidiaries or affiliates, or (ii) request or advise any supplier or vendor
of the Company or any of its subsidiaries or affiliates to withdraw, curtail, or
cancel any such vendor’s business with the Company or any of its subsidiaries or
affiliates; and     c.   Employee shall not, for a period of twelve (12) months
following the termination of employment, for any reason, employ, or knowingly
permit any company or business directly or indirectly controlled by him, to
employ, any person who was employed by the Company or any of its subsidiaries or
affiliates at or within the prior six months, or in any manner seek to induce
any such person to leave his or her employment

     4. Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
received at the address specified herein. In the case of Employee, notices shall
be delivered to him at the home address which he has most recently communicated
to Company in writing. In the case of Company, notices shall be delivered to
Company’s corporate headquarters, and all notices shall be directed to the
attention of Company’s Chief Executive Officer.
     5. No Mitigation. Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Agreement upon his termination of
employment (whether by seeking new employment or in any other manner), nor shall
any such payment or benefit be reduced by any earnings or benefits that Employee
may receive from any other source.
     6. Modification and Waiver. This Agreement shall not be canceled, rescinded
or revoked, nor may any provision of this Agreement be modified, waived or
discharged unless the cancellation, rescission, revocation, modification, waiver
or discharge is agreed to in writing and signed by Employee and by the President
or Chairman of the Board of Company. No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be

5



--------------------------------------------------------------------------------



 



considered a waiver of any other condition or provision or of the same condition
or provision at another time.
     7. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.
     8. Headings. The headings of paragraphs and sections are for convenience of
reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.
     9. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.
     10. Withholding. All payments made to the Employee shall be made net of any
applicable withholding for income taxes and the Employee’s share of FICA, FUTA
or other taxes. Company shall withhold such amounts from such payments to the
extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.
     11. Litigation; Venue. Any action at law or in equity under this Agreement
shall be brought in the courts of Broward County, Florida, and in no other court
(whether or not jurisdiction can be established in another court). Each party
hereto waives the right to argue that venue is not appropriate in the courts of
Broward County, Florida.
     12. Expenses. Company shall reimburse the Employee for all costs and
expenses, including legal fees, that Employee incurs in connection with the
enforcement of his rights under this Agreement.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     14. Term of Agreement. The term (“Term”) of this Agreement shall commence
on the Effective Date of this Agreement and shall automatically expire (unless
otherwise extended by the mutual agreement of the parties hereto) on the date
that is two years after the Effective Date of this Agreement.
[Signatures on Next Page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

              ROADHOUSE GRILL, INC. a Florida corporation
 
       
 
  By:   /s/ Michael C. Brant
 
            Name (print): Michael C. Brant     Title: Executive Vice President
and Chief Financial Officer
 
            EMPLOYEE
 
            /s/ Ayman A. Sabi           Ayman A. Sabi

7